    Case 5:20-cr-00033-H-BQ Document 30 Filed 10/14/20             Page 1 of 1 PageID 63



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                LUBBOCK DIVISION

LINITED STATES OF AMERICA,
   Plaintiff,

                                                           NO. 5:20-CR-033-01-H

ANTHONY BERNARD BUSBY (1),
     Defendant.


              ORDER ACCEPTING REPORT AND RECOMMENDATION
                 OF THE UMTED STATES MAGISTRATE JUDGE
                       CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OXl), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is conect, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged euilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED,

         Dated october   lLl,   2020.



                                            JAMES        SLEY HE   RIX
                                            UNITE      STATES DISTRICT JUDGE
